DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 12/4/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1-2, 6-7, 12, and 17-18 have been amended.
	Claims 10, 13, 21, and 23-24 have been canceled.
Remarks drawn to rejections of Office Action mailed 9/4/20 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(b) rejections: which have been overcome by applicant’s amendments and have been withdrawn.
103(a) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 1-9, 11, 12, 14-20, and 22 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended on 12/4/20 does not define the variables R4, a, and b. Since the claim recites variables which are not defined, the claims are incomplete and indefinite. It is noted that the claim is being interpreted as R4 being H or F; a being 0-2; and b being 1-3 as was set forth in the prior claim set.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,835,826.
‘826 discloses the compounds: 
    PNG
    media_image1.png
    125
    149
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    115
    147
    media_image2.png
    Greyscale
,

 
    PNG
    media_image3.png
    142
    217
    media_image3.png
    Greyscale
 , and
    PNG
    media_image4.png
    142
    240
    media_image4.png
    Greyscale
 which anticipate the instant compounds wherein the instant variables are seen to be: R is isopropyl; R2 is CH2CH2CN; R3 is the protecting group MMTr; Y is OCH3; and B is uracil, cytosine, adenine, or guanine or protected versions thereof. ‘826 also discloses compositions comprising the same as well as methods of making oligonucleotides with the same. See schemes 1 and 2 and column 13. As noted above, the missing variables of claim 1 are interpreted as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,835,826 as applied above.

‘826 discloses various compounds, compositions, and methods of making oligonucleotides and with the same as set forth supra. What is not taught is compounds which comprise OEt or OCH2CH2OCH3 for Y as set forth in claim 2.
However, it would be prima facia obvious to modify the compounds of ‘826 from having a 2’-OMe group as in ‘826 with a 2’-OEt group as in claim 2. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. See In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA 1963). Further, it has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”   See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain.   Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.”  Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.”

Claims 1-9, 11, 12, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,835,826 in view of Obika et al. (Bioorganic and Medicinal Chemistry, 2008, vol. 16. 99-9230-9237 – of record).
Claims 1-9 are drawn to various compounds, compositions, and methods of making oligonucleoitides with the same as set forth supra. Claims 12, 14-20, and 22 are drawn to similar monomers but which are 2’-4’-bridged. 

However, Obika et al. disclose various compounds which are of the same scope as the non-bridged compounds of ‘826 for use in the same method – to make oligonucleotides. It would have been obvious to one of ordinary skill in the art to have the 2’-4’-positions bridged as in Obika et al. with these references before them in an effort to make divergent oligonucleotides. Further, it would have been prima facia obvious to modify the base of Obika with a different base from ‘826 since this is common practice in the art to use the various bases in oligonucleotide synthesis. 
It is noted that applicants removed the bases disclosed in Obika to obviate the previous 102 rejection. However, it would be prima facia obvious to modify the bases of Obika with other standard bases, such as adenine, guanine, cytosine, and uracil, or protected versions thereof since this is standard practice in the art as evidenced by ‘826 who uses the various bases in similar methods as set forth supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623